SUPPLEMENT Dated April 26, 2012 To the Current Prospectuses ING Simplicity Variable Annuity GoldenSelect Genesis I / Genesis Flex Issued by ING USA Annuity and Life Insurance Company Through Its Separate Accounts B and A This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. ING Investment Management Co. merged with and into ING Investment Management Co. LLC. All references in the Prospectuses to ING Investment Management Co. are changed accordingly. X.SVAG-12 04/2012
